Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-22, 24, 26-29, 31, 33-35, 37, and 39-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s terminal disclaimer regarding application 16/399,354 has overcome the provisional nonstatutory double patenting rejection previously set forth in the office action mailed on 10/23/2020.
The prior art does not teach or suggest in combination with the other recited limitations the following combination: the respective display count for each content item being associated with a respective threshold criterion; during the sequential search of the record database, identifying a replacement content item from the set of content items, wherein the replacement content item has a respective display count that satisfies the respective threshold criterion associated with the respective display count for the replacement content item, the respective display count for the replacement content item indicates that the replacement content item has been displayed for more than one instance by the electronic device, the replacement content item is a nth content item in the set of content items, and for each of first through (n - 1)th content items from the set of content items, the respective display count for the content item does do not satisfy the respective threshold criteria criterion associated with the respective display count for the content item; and causing the electronic device to display the replacement content item at the scheduled time to replace the scheduled content item.

A search of the prior art has been conducted, however no combination of prior art documents have been found that disclose each and every limitation above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424